Citation Nr: 0506880	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to August 9, 2002 for 
a 70 percent rating for post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

A hearing was held before the undersigned member of the Board 
at the RO in September 2003.


FINDINGS OF FACT

1.  In May 1999, the RO granted the veteran a 50 percent 
rating for post-traumatic stress disorder (PTSD) effective 
from April 1999.  

2.  The veteran was properly notified of the decision and of 
his appellate rights; and he did not appeal.

3.  In a statement received at the RO on August 9, 2002, the 
veteran indicated that he wanted increased compensation 
benefits.

4.  Within the year preceding the August 9, 2002, claim, it 
is not factually ascertainable that the veteran's PTSD 
increased to 70 percent disabling.


CONCLUSION OF LAW

The criteria for an effective date prior to August 9, 2002 
for a 70 percent evaluation for PTSD have not been met. 38 
U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400, 20.200, 20.201, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a letter from the RO to the claimant in September 2002.  In 
this case, the claimant was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with the claim.  VCAA notice predated adjudication 
of the current claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, service medical records, VA 
medical records and examination reports, and statements and 
testimony have been obtained.  The representative contended 
in August 2003 that a remand would be necessary to obtain 
Babylon Vet Center treatment records dated in 1999 because a 
VA Medical Center medical record (the October 2002 VA 
examination report) indicates that the veteran had been 
treated at the Babylon Vet Center in 1999.  However, the 
veteran himself during his hearing before the undersigned in 
September 2003 indicated that he had not received any 
treatment from the Babylon Vet Center since 1997.  Transcript 
(T.) at 15.  He submitted 1997 Babylon Vet Center records at 
the time of his hearing.  The October 2002 VA examination 
report alluded to by the representative lists Babylon Vet 
Center treatment in 1999 only.  During the veteran's 
September 2003 hearing, the veteran indicated, in response to 
the question of where he went to therapy after he stopped 
therapy at the Babylon Vet Center in 1997, that until the 
Monday before the hearing, no one had given him a referral to 
go elsewhere.  The Board finds that the veteran's September 
2003 testimony is more probative of whether he received 
treatment at the Babylon Vet Center in 1999 than the October 
2003 VA examination report.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided.  There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

The Board notes that the September 2003 VCAA letter did not 
specifically refer to the earlier effective date issue, but 
rather addressed the veteran's claim for an increased rating 
for his PTSD.  However, the issue of the effective date for 
the increase granted in the October 2002 rating decision is a 
downstream issue from the grant of the increased rating.  
VA's General Counsel has held that no VCAA notice is required 
for downstream issues.  VAOPGPREC 8-2003 (December 22, 2003).  
Consequently, the September 2002 VCAA notice to the veteran 
was sufficient and subsequent notice regarding the effective 
date issue is not required.

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In April 1997, the RO granted service connection for PTSD and 
assigned it a 30 percent rating effective from February 5, 
1997.  The veteran was notified of that decision and of his 
right to appeal it within one year thereof in May 1997.  He 
did not timely appeal that decision.  

In May 1999, the RO increased the rating for the veteran's 
PTSD from 30 percent to 50 percent, effective from April 7, 
1999.  He was notified of that decision and of his right to 
appeal it within one year thereof in May 1999.  He did not 
timely appeal that decision.  

The next correspondence received from the veteran concerning 
PTSD was his August 9, 2002 claim.  In it, he stated that he 
had been unemployed since 1985 and that his PTSD prevented 
him from having any kind of normal employment.  He stated 
that he wanted an increased rating due to increased symptoms 
which he was now experiencing.  

At the time of a VA examination in October 2002, the veteran 
reported that his social relationships were extremely 
limited.  He indicated that recently he went to his first 
party in 5 years.   He reported that he had not worked in 
private telephone repair since at least 1999, and that he now 
collected bottles and cans and bought and sold military 
articles at flea markets.  The examiner indicated that he had 
had no more than marginal employment for a number of years.  
The diagnosis was chronic PTSD.  The global assessment of 
functioning was 49 currently and for the past year.  The 
examiner indicated that the veteran's work history of the 
last 5 years was attributable to his loss of interest in 
significant daily activities and social withdrawal.  

In October 2002, the RO increased the rating for the 
veteran's PTSD to 70 percent effective from August 9, 2002.  
He was also granted a total disability rating based on 
individual unemployability effective August 9, 2002.

During the veteran's hearing before the undersigned, he 
indicated that he had not seen his brothers or sisters or any 
of his family in 20 years.

Effective date

The law provides that increased ratings are effective as of 
the date of VA receipt of claim, or date entitlement arose, 
whichever is later.  However, the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received by the VA within one year after that date.  38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o) (1) and (2).

Timely Filing an Appeal

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).

If a decision by the RO is not timely appealed, it is final.  
A final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).  If a claimant wishes to reasonably 
raise CUE "there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of 
error...that, if true, would be clear and unmistakable error 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Rating Criteria for a Psychiatric Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Under 38 C.F.R. § 4.130's General Rating Formula for Mental 
Disorders:

If there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is warranted.

If there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is 
assigned.

Analysis

In April 1999, the veteran filed a claim for an increased 
rating for PTSD.  In May 1999, the rating for PTSD was 
increased to 50 percent effective from April 1999.  The 
veteran did not timely appeal the assignment of the 50 
percent rating effective from April 1999.  Accordingly, that 
decision is final and may not be revised except on a showing 
of CUE.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105, 20.1103.  
The Board therefore looks to claims made and evidence 
presented since this prior final denial to determine whether 
an effective date earlier than August 9, 2002, is warranted 
for a 70 percent rating for PTSD.

After the May 1999 rating decision notification letter, there 
is nothing in the record prior to August 9, 2002 which 
constitutes a claim for an increased rating for PTSD.  
Moreover, the evidence does not show that the veteran's PTSD 
increased in severity within 1 year before the August 9, 2002 
claim date.  The veteran indicated in August 2002 that he had 
been unemployed since 1985 and that PTSD prevented normal 
employment.  The October 2002 VA examiner stated that he had 
had no more than marginal employment for a number of years 
and at the time of the examination, the veteran indicated 
that he had been to only 1 party in 5 years.  Furthermore, 
the examiner indicated that his GAF was 49 currently and for 
the past year.

Based on the evidence, it is not factually ascertainable that 
the veteran's PTSD increased in the year preceding his August 
2002 claim for an increased rating.  While the veteran stated 
in August 2002 that there were increased symptoms which he 
was now experiencing, the preponderance of the evidence 
indicates that the veteran's PTSD did not increase in 
severity within one year prior to his August 9, 2002 claim.  
This would include the veteran's October 2002 reporting that 
he had been to only 1 party in 5 years and the fact that his 
GAF for currently and for the past year in October 2002 was 
49.  According to the veteran, there are no treatment records 
pertaining to his mental status for several years prior to 
his 2002 claim; consequently, there are no medical records 
which would indicate an increase in symptoms in the year 
prior to reopening of his claim.  The recently submitted 1997 
Vet Center records do not pertain to the relevant 2001-2002 
time period and, therefore, do not provide a basis for 
establishing an effective date earlier than August 2002.

In sum, after the May 1999 RO decision notification letter, 
there is no evidence of a claim for an increased rating for 
PTSD filed prior to the August 9, 2002 effective date set by 
the RO.  Moreover, the evidence does not show that his PTSD 
increased to the 70 percent level within the year before he 
filed his August 9, 2002 claim.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an effective date prior to August 9, 2002 
for an award of a 70 percent evaluation for PTSD.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date prior to August 9, 2002 for 
a 70 percent evaluation for PTSD is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


